420 P.2d 118 (1966)
Zane Karl HEPP, Appellant (Defendant below),
v.
Romona Ann HEPP, now Romona Ann Jacobs, Appellee, (Plaintiff below).
No. 3504.
Supreme Court of Wyoming.
November 16, 1966.
Bruce P. Badley, Sheridan, for appellant.
Robert E. Holstedt, Sheridan, for appellee.
Before PARKER, C.J., and HARNSBERGER, GRAY, and McINTYRE, JJ.
PER CURIAM.
This is an appeal from a judgment holding defendant below in contempt for failure to pay to the clerk of court $160 per month, except for the months of June, July, and August of each year, for the support of his children, who were given into plaintiff's custody by a divorce decree granted plaintiff, and for an award of fees to plaintiff's attorney for his services in the contempt proceeding.
It is undisputed that the required payments were not made by the defendant and that plaintiff's attorney acted in her behalf. Therefore the judgment of the trial court is affirmed.
Notwithstanding the result reached, in reviewing the procedures at the hearing, we again note that when one of counsel made an offer of proof following the sustaining of objection to the testimony sought by counsel, the court admonished the attorney that if there was one more attempt to make such offer, drastic action would be taken. Such action by the court was disapproved in Jones v. Clark, Wyo., 418 P.2d 792, and it is expected it will not reoccur.
Affirmed.